Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 24, 2021, wherein claims 1 and 6 are amended, claims 2 and 17 are canceled, and new claim 22 is introduced.  This application is a continuation of US application 14/573352, now US patent 10617666, filed December 17, 2014, which claims benefit of foreign applications EP13197821.5, filed December 17, 2013, and EP14187228.3, filed October 1, 2014.
Claims 1, 3-16, and 18-22 are pending in this application.
Claims 1, 3-16, and 18-22 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 24, 2021, with respect to the rejection of instant claims 1 and 12-21 under 35 USC 112(a) for lacking enablement for a method of treating all possible metabolic disorders, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to be limited to specific metabolic disorders reasonably expected to be treatable by administration of a SGLT2 inhibitor.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 24, 2021, with respect to the rejection of instant claims 1-21 under 35 USC 112(b) for failing to identify what subject the compound is being administered to, has been fully considered and found to be persuasive to remove the rejection as claim 1 has been amended so as to specifically recite administering the compound to the feline subject.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 24, 2021, with respect to the rejection of instant claims 1-11, 14-16, and 18-21 under 35 USC 102(a)(1) for being anticipated by Gant et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the SGLT2 inhibitor be administered at a specific dosage.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 24, 2021, with respect to the rejection of instant claims 1-11, 14-16, and 18-21 under 35 USC 102(a)(1) for being anticipated by Bindra et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the SGLT2 inhibitor be administered at a specific dosage.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 24, 2021, with respect to the rejection of instant claims 1-10, 14, 15, and 20 for claiming the same invention as claims 1 and 27 of US patent 10220017, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the SGLT2 inhibitor be administered at a specific dosage.  Therefore the rejection is withdrawn.

The following rejections of record in the previous office action are maintained and applied to additional claims based on the June 24, 2021 amendment:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-11, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. (US pre-grant publication 2010/0167988, of record in previous action)
The claimed invention is directed to a method of treating a metabolic disorder in a feline comprising administering a SGLT2 inhibitor to the feline.  The metabolic disorder is further defined as diabetes or related disorders, and the SGLT2 inhibitor as one of a number of different phenyl C-glycoside compounds.
Gant et al. discloses the SGLT2 inhibitor dapagliflozin, which falls within the structures of instant claims 14-15, and various isotopic derivatives thereof. (p. 1 paragraphs 3-4, p. 2 paragraphs 12-14) In addition to treating humans, the compound can also be used for treating cats. (p. 8 paragraph 84) These compounds can be used to treat type 1 diabetes, type 2 diabetes, obesity, and other disorders that can be treated by administering a SGLT2 inhibitor. (p. 7 paragraph 73) The compounds can be administered orally or parenterally. (p. 5 paragraph 54) They can further be co-administered with other antidiabetic drugs including insulin. (p. 8 paragraphs 85-89) Gant et al. further discloses a broad dose range of 0.1-500 mg/kg.
While Gant et al. does not specifically describe the dose range of 0.01-5 mg/kg recited in instant claim 17, it would have been obvious to one of ordinary skill in the art at the time of the invention to practice the therapeutic method for this dose range, as the range described by Gant et al. overlaps with the claimed range, and one of ordinary skill in the art would have regarded the dosage as a result-effective variable.
Therefore the invention taken as a whole is prima facie obvious.

Claim 1, 3-11, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bindra et al. (US 7851502, of record in previous action)
The claimed invention is directed to a method of treating a metabolic disorder in a feline comprising administering a SGLT2 inhibitor to the feline.  The metabolic disorder is further defined as diabetes or related disorders, and the SGLT2 inhibitor as one of a number of different phenyl C-glycoside compounds.
Bindra et al. discloses a pharmaceutical comprising dapagliflozin or its propylene glycol hydrate. (column 2 line 48 – column 3 line 55) Dapagliflozin is identified specifically as an SGLT2 inhibitor. (column 1 lines 25-64) These compositions can be used in a method of treating diseases or disorders associated with SGLT2 activity, for example type I and II diabetes, impaired glucose tolerance, and diabetic complications in subjects including humans, dogs, and cats. (column 4 lines 54-67) Other therapeutic agents can be included with the composition, for example insulin. (column 20 lines 41-55) The preferred dosage level for humans is about 0.5-100 mg per day. (column 20 lines 20-24) Bindra et al. further discloses in vivo studies in rats at 0.1, 1, or 5 mg/kg/day. (column 32 lines 1-36) 
While Bindra et al. does not specifically describe the appropriate dose for a feline subject, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the appropriate therapeutic dose for other animal subjects such as cats, as one of ordinary skill in the art would have regarded the dosage as a result-effective variable.
Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gant et al. as applied to claims 1, 3-11, 14-16, and 18-22 above, and further in view of Zhao et al. (US patent 9505734, cited in PTO-892)

Zhao et al. discloses deoxyglucose SGLT2 inhibitors for treating diabetes, including those based on dapagliflozin. (column 2 lines 30-34, column 15 line 31 – column 16 line 21) Zhao et al. further discloses a cocrystal of one of these compounds and L-proline, which possesses improved storage stability. (column 59 lines 12-36)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the SGLT2 inhibitor proline complex described by Zhao et al. in place of dapagliflozin in the method described by Gant et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because the two compounds are recognized in the art as being equivalent and useful for the same purpose, and furthermore in view of the recognition that they possess the same biological effect of SGLT2 inhibition and a similar chemical structure.
Therefore the invention taken as a whole is prima facie obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bindra et al. as applied to claims 1, 3-11, 14-16, and 18-22 above, and further in view of Zhao et al. (US patent 9505734, of record in previous action)
The disclosure of Bindra et al. is discussed above.  Bindra et al. does not disclose a method using an L-proline complex of a SGLT2 inhibitor.
Zhao et al. discloses deoxyglucose SGLT2 inhibitors for treating diabetes, including those based on dapagliflozin. (column 2 lines 30-34, column 15 line 31 – column 16 line 21) Zhao et al. further discloses a cocrystal of one of these compounds and L-proline, which possesses improved storage stability. (column 59 lines 12-36)

Therefore the invention taken as a whole is prima facie obvious.

Effective Filing Date
With respect to the Reference Zhao et al. US9505734 discussed above, this reference is an English language version of PCT publication WO2014/094544, (Reference of record in previous action) published June 26, 2014, and filed December 5, 2013.  While the present application claims benefit of foreign applications EP13197821.5, filed December 17, 2013, and EP14187228.3, filed October 1, 2014, a review of these priority documents indicates that they do not generally describe complexes of SGLT2 inhibitors with proline.  Rather, they only refer to proline complexes in the context of one specific compound 1-cyano-2-(4-cyclopropyl-benzyl)-4-(beta-D-glucopyranos-1-yl)-benzene, or Compound A, which is not representative of the full class of SGLT2 inhibitors in such a way as to provide written description under 35 USC 112(a) for instant claims 12-13.  The earliest description in the present patent family of L-proline complexes of SGLT2 inhibitors as a generic class is found in in the original claims of US application 14/573352, filed December 17, 2014, of which the present application is a continuation.  Therefore claims 12 and 13 are seen to have an effective filing date after the publication and effective filing of Zhao et al. above, and are properly rejected over this reference.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10617666. (of record in previous action, herein referred to as ‘666) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘666 anticipate the claimed invention.
Specifically, claim 1 of ‘666 claims a method of treating a metabolic disorder falling within the scope of instant claim 1 comprising administering to a feline subject a compound falling within the scope of instant claims 14-15 and 20 at a dosage falling within the scope of instant claims 1 and 22, thereby anticipating instant claims 1, 14, 15, 17, 20, and 22.  Furthermore dependent claims 2-15 of ‘666 add the same further limitations as instant claims 3-13, 16, and 18-19.

Response to Arguments
Applicant’s arguments, submitted June 24, 2021, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Gant et al. discloses a broad dosage range for administration generically to a broad class of subjects, and does not describe methods where the compound is administered specifically to a feline animal at a dosage of 0.01-5.0 mg/kg/day.  Applicant alleges that the rejection is therefore based on an improper “obvious to try” rationale.  However, optimizing a result-effective variable such as the dosage of a compound is different from randomly varying a number of different parameters with no particular guidance.  It would be clear to one of ordinary skill in the art that any method of administering a therapeutic compound to a subject requires the determination of an appropriate dosage of the therapeutic compound to administer.  The fact that Mahmood et al. points to instances where some 
With respect to the rejections based on Bindra et al., Applicant’s arguments are the same as those made with respect to Gant et al. above, and are not found persuasive for the same reasons.
Therefore the rejections are deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                         6/30/2021